Citation Nr: 0908408	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dennis Pash, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

The Veteran presented testimony at a video hearing chaired by 
the undersigned Veterans Law Judge in May 2008.  At that 
time, the Veteran, through his representative, waived agency 
of original jurisdiction review of additional evidence which 
was submitted prior to the hearing.  A transcript of the 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 70 percent; tinnitus, 
rated 10 percent; shrapnel wound of the left thumb, rated 10 
percent; and left ear hearing loss, rated 0 percent.

2.  The Veteran last worked in 2002.

3.  The record includes a medical determination that the 
Veteran is unemployable due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his service-connected PTSD prevents 
him from securing or following substantially gainful 
employment.  In addition to the PTSD, for which he is rated 
at 70 percent, service connection is in effect for tinnitus, 
rated 10 percent, shrapnel wound of the left thumb, rated 10 
percent, and left ear hearing loss, rated 0 percent.  The 
combined disability rating is 80 percent.  As such, they 
satisfy the criteria set forth in 38 C.F.R. § 4.16 (a).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age may not be 
considered as a factor in evaluation of unemployability or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  There must be a 
determination that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non-service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Here, the record reflects that the Veteran has had various 
jobs since service, primarily on a contract basis.  He has 
been unemployed since 2002.

At his May 2008 hearing, the Veteran explained that while he 
desires to work, his PTSD symptoms make work situations 
stressful for him, and that he has lost jobs due to his 
inability to handle such stress.  

VA and private treatment records reflect PTSD symptoms, 
including anxiety, depression, flashbacks, hypervigillence, 
social isolation, and sleep disturbance with nightmares, 
which have persisted despite medication, therapy, and alcohol 
cessation.  

The report of an April 2005 VA PTSD examination reflects that 
"he feels in general over the last two years that his 
anxieties and restless symptoms have reached such a point 
that he cannot tolerate any kind of job, closed space, or any 
kind of confining circumstances.  He is therefore no longer 
able to work and carry on any meaningful job at the levels he 
once functioned."  A Global Assessment of Functioning (GAF)  
score of 42 was assigned, which is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

The Veteran underwent another VA PTSD examination in May 
2007.  At that time, he reported feeling depressed every day, 
particularly about his social isolation.  In this regard, he 
described only having contact with his son and his therapist, 
and not being able to function in public.  With respect to 
his past employment, he stated that "[i]t was just too 
stressful.  I was drinking to escape.  I couldn't do it 
anymore."  Although the examiner concluded that there was 
not total occupational and social impairment, a GAF score of 
48 was assigned, which is reflective of serious symptoms.   

In a July 2007 statement, which was received by VA in May 
2008, a private counselor reported continued PTSD symptoms 
despite weekly visits for the last eight months.  She noted 
the Veteran was "significantly paranoid about being harmed 
by other people, and as a result spends most of his time at 
home alone."  She further remarked that "[h]e is simply not 
able to hold down gainful employment at this time."  

As the Veteran meets the schedular criteria set forth in 
38 C.F.R. § 4.16(a), and in view of the foregoing medical and 
lay evidence, the Board will resolve any doubt in favor of 
the Veteran and find that his service-connected PTSD 
precludes him from securing or following a substantially 
gainful occupation.  38 U.S.C.A. § 5107(b).  TDIU is 
therefore granted.






ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


